Citation Nr: 0619566	
Decision Date: 07/05/06    Archive Date: 07/13/06

DOCKET NO.  03-26 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUE

Entitlement to a compensable initial disability rating for 
residuals of blow out fracture of the left eye.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from July 1981 to February 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2002 RO decision that, in pertinent 
part, granted service connection at a noncompensable (0 
percent) disability rating for residuals of blow out fracture 
of the left eye.  In July 2004, the Board remanded the 
veteran's claim for additional evidentiary development and to 
ensure compliance with the VA's duties to notify and assist.


FINDINGS OF FACT

Since the initial grant of service connection, the veteran's 
residuals of blow out fracture of the left eye have been 
manifested by occasional dyplopia in upward gaze, no evidence 
of brain herniation or loss of skull, no other intracranial 
complications, and subjective complaints of dull pain to left 
eye occurring once or twice per month.


CONCLUSION OF LAW

The criteria for a compensable initial evaluation for the 
residuals of blow out fracture of the left eye have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. 38 C.F.R §§ 3.102, 3.159, 3.326(a), 4.20, 4.72, 4.75-
4.84a, Diagnostic Code 5296 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking a compensable initial disability 
rating for his service-connected residuals of blow out 
fracture of the left eye.

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted 
by the veteran or on his behalf.  Rather, the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to the veteran's claim.  

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities. Id.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  
Since the veteran appealed the initial rating assigned for 
his claim being addressed herein, the entire body of evidence 
is for equal consideration.  Consistent with the facts found, 
the rating may be higher or lower for segments of the time 
under review on appeal, i.e., the rating may be "staged."  
Fenderson v. West, 12 Vet. App. 119 (1999).

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

The RO has assigned a noncompensable (0 percent) disability 
rating for the veteran's residuals of blow out fracture of 
the left eye pursuant to Diagnostic Code 5296, which is used 
in rating loss of part of the skull.

The rating schedule does not specifically address skull 
fracture residuals.  In such situations, it is permissible to 
evaluate the veteran's service-connected disability under 
provisions of the schedule which pertain to a closely-related 
disease or injury which is analogous in terms of the function 
affected, anatomical localization and symptomatology.  38 
C.F.R. § 4.20 (2005).  The Board finds that the veteran's 
service-connected residuals of blow out fracture of the left 
eye is most closely analogous to loss of part of the skull as 
both disorders are manifested by similar symptomatologies and 
associated impairment.  

Loss of a portion of both the inner and outer tables of the 
skull smaller than the size of a 25-cent piece or 0.716 
square inches (4.619 square centimeters) without brain 
herniation warrants assignment of a 10 percent evaluation. 38 
C.F.R. § 4.71a, Diagnostic Code 5296 (2005).  

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown. 38 
C.F.R. § 4.31.

Historically, the veteran served on active duty in the Army 
from July 1981 to February 1987.  A review of his service 
medical records revealed a traumatic injury to the left eye 
in April 1984.  Treatment records at that time noted symptoms 
of hematoma and swelling to the left eye.  The report also 
noted diplopia of the left eye with downward and lateral 
gaze.  The report concluded with an impression of diplopia 
which could be secondary to hematoma.  An ENT consultation 
report, dated in April 1984, noted an apparent disruption of 
the inferior orbital rim.  The examiner noted that he did not 
believe the findings signify a fracture significant enough to 
warrant surgical intervention.   At the end of April 1984, 
the veteran underwent a forced duction test and evaluation of 
his left eye condition under anesthesia.  An inpatient 
treatment record sheet noted a diagnosis of blowout fracture, 
left eye. The veteran was returned to duty ten days after his 
initial injury.  A subsequent physical examination for 
airborne school, performed in May 1984, noted that the 
veteran's eyes were normal. A medical history report, 
completed at that time, noted the veteran's history of a left 
eye injury, and indicated that there was no residual 
diplopia.

In April 2002, the veteran filed a claim seeking service 
connection for residuals of a left eye injury.  A VA 
treatment report, dated in October 2001, noted the veteran's 
complaints of a sty on his left eye for the past six months.  
It also noted that this condition was not affecting his 
vision, but that he feels as if he needs reading glasses.  
Physical examination of the left eye revealed a sty on the 
upper left eyelid.  There was no pain on palpation. The 
report concluded with a diagnosis of a sty to the left eye.  
A VA treatment report, dated in April 2002, noted the 
veteran's complaints of needing new glasses.  No complaints 
of left eye pain or diplopia were indicated.

In July 2004, a VA eye examination was conducted.  The report 
of this examination noted the veteran's complaints of dull 
pain in the left eye occurring one to two times per month.  
Visual acuity testing revealed corrected near vision in the 
left eye of 20/25, and corrected far vision in the left eye 
of 20/40.  Corrected near vision in the right eye was 20/25, 
and corrected far vision in the right eye was 20/40.  The 
report noted that the veteran has intermittent diplopia with 
upward gaze, which the VA examiner opined was secondary to 
the veteran's history of trauma to the left eye.  The VA 
examiner reported that he was unable to determine any area of 
skull loss due to the veteran's blow out fracture of the left 
eye.  The examiner also noted that no other intracranial 
complications were identified associated with the veteran's 
blow out fracture of the left eye.

After reviewing the evidence of record, the Board concludes 
that the preponderance of the evidence is against an 
increased (compensable) initial disability rating for the 
veteran's residuals of blow out fracture of the left eye.  
There is no evidence of record showing brain herniation or 
loss of skull, and no other intracranial complications.  
Moreover, 38 C.F.R. § 4.77 instructs that diplopia which is 
only occasional is not considered a disability.  Thus, a 
higher rating is not warranted when considering the veteran's 
condition under Diagnostic Code 6090, used in rating 
diplopia.  The Board also notes that despite his complaints 
of left eye pain on his recent VA eye examination, the 
remaining evidence of record is completely silent as to any 
complaints of or treatment for any residuals of a left eye 
injury for the nearly 20 years since service.  

In reaching this decision, the Board notes that its prior 
decision of July 2004 denied entitlement to service 
connection for loss of vision of the left eye.

In summary, neither the symptoms described by the veteran nor 
those shown by the medical evidence meet the criteria for a 
higher rating.  The presently assigned noncompensable 
evaluation accurately depicts the severity of the condition 
for the entirety of the rating period on appeal, and there is 
no basis for higher staged ratings.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  As the preponderance of the 
evidence is against the claim for a higher rating for 
residuals of blow out fracture of the left eye, the benefit 
of the doubt rule is not applicable, and the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Duty to Notify and Duty to Assist

VA has certain notice and assistance requirements.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits, and must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 18 Vet. App. at 120-121. 

The RO's letters, beginning in July 2002, rating action, 
statements of the case and supplemental statement advised the 
veteran of the foregoing elements of the notice requirements.  

Further, the Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.  
Although complete notice may not have been provided to the 
appellant prior the initial adjudication, the appellant has 
not been prejudiced thereby.  The content of the notice 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Also, the appellant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, to respond to VA 
notices, and otherwise afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Thus, the Board considers any defect in the timing of the 
notice provided to the veteran to be harmless.  

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  Moreover, the veteran has been 
given a VA examination in connection with his claim herein.  
Finally, the veteran has recently submitted a statement, 
dated in April 2006, indicating that he had no other 
information or evidence to provide the VA to substantiate his 
claim.

VA has satisfied its duties to inform and assist the veteran 
at every stage of this case as it pertains to the claim 
herein adjudicated and the veteran has not been prejudiced as 
a result of the Board proceeding to the merits of the claim 
at this time.  
 
In the circumstances of this case, VA has satisfied its 
duties to inform and assist the veteran.  Therefore, he will 
not be prejudiced as a result of the Board proceeding to the 
merits of the claim.  


ORDER

An increased (compensable) initial disability rating for 
residuals of blow out fracture of the left eye is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


